Citation Nr: 0841008	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  05-28 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1973.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Phoenix, Arizona.


FINDING OF FACT

During the entire time on appeal, the veteran's bilateral 
hearing loss has been manifested by no more than Level I for 
each ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met for any period of 
the claim.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, 
Diagnostic Code (DC) 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1 (2008).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   Moreover, an appeal from the initial assignment of 
a disability rating, such as this case, requires 
consideration of the entire time period involved, and 
contemplates "staged" ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable (0 percent) 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, and as 
measured by puretone audiometric tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  

The rating schedule for hearing loss establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the horizontal 
row appropriate for the percentage of discrimination and the 
vertical column appropriate to the puretone decibel loss. 

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the horizontal column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the vertical  row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87 (2007).  

Additionally, the diagnostic provision for hearing loss also 
contains provisions applicable for exceptional patterns of 
hearing impairment.  Under 38 C.F.R. § 4.86(a), when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 
30 decibels or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  

In the present case, the veteran underwent several audiology 
examinations, and his hearing loss was noted as most severe 
in March 2006.  This examination revealed the following 
puretone thresholds for the right and left ear, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
15
35
65
85
LEFT
25
30
60
90

On the basis of the findings shown above, the veteran's 
puretone average for the right ear was 50 decibels.  Speech 
recognition was recorded as 100 percent for the right ear.   
For his left ear, his puretone average was 51.25, with speech 
recognition of 96 percent.  

Even considering the March 2006 audiometric results, however, 
a compensable evaluation is not warranted.  In applying the 
findings of the March 2006 VA audiology examination to the 
rating criteria for hearing impairment, the Board finds that 
the criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  

Considering that the veteran's right ear manifests an average 
puretone threshold of 50 decibels, with 100 percent speech 
discrimination, reference to 38 C.F.R. § 4.85, Table VI, 
shows his right ear hearing loss to be Level I impairment.  
Additionally, his left ear manifests an average puretone 
threshold of 51.25 decibels, with percent speech 
discrimination.  Likewise, his left ear hearing loss is also 
shown to be Level I impairment under 38 C.F.R. § 4.85, Table 
VI.  Applying these results to Table VII, a noncompensable 
evaluation (0 percent) is warranted.  

Moreover, neither the right nor left ear shows an exceptional 
pattern of hearing impairment under Table VIA.  Therefore, 
the provisions of 38 C.F.R. §§ 4.86(a) or 4.86(b) are not for 
application.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008), but finds no evidence that the veteran's 
hearing disability has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.

The Board has considered the veteran's statements purporting 
problems understanding conversation, especially in the 
presence of background noise, and that he must listen to the 
television at a high volume or with closed captioning.  Also, 
in a February 2005 statement, he indicated that he was unable 
to obtain a position as a prison guard due to a failed 
hearing test.  

However, even considering these complaints, the evidence does 
not reflect that the hearing loss disability at issue caused 
marked interference with employment or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
According to an August 2005 statement, he indicated that he 
was currently employed.  

Moreover, even though he stated that without the use of a 
hearing aid, he was unable to distinguish faint clicking 
noises when testing equipment at work, there is no evidence 
of record indicating that this factor has impeded his ability 
to adequately perform his job.  

Therefore, the noncompensable evaluation currently-assigned 
for his bilateral hearing loss accurately reflects his 
disability picture as contemplated under the VA rating 
criteria throughout the rating period on appeal.  

Further, the scheduler rating criteria for hearing loss, in 
addition to being based on audiometric testing scores, also 
takes into account speech recognition capabilities, which 
reflects the extent of actual impairment in conversation.  
Additionally, the scheduler rating criteria of 38 C.F.R. 
§ 4.86 contains special rating provisions for cases in which 
exceptional patterns of hearing impairment is demonstrated.  
Hence, referral for assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2008) is not warranted in 
this case.  

In sum, the evidence does not support a compensable 
evaluation for bilateral hearing loss for any portion of the 
rating period on appeal.  Without an approximate balance of 
positive and negative evidence that would give rise to a 
reasonable doubt in favor of the appellant receiving an 
increased rating, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  Further, the Board finds that 
his symptoms remained constant throughout the appeal period 
and, as such, staged ratings are not warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection 
for bilateral hearing loss.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the veteran's VA 
treatment records with the claims file, and he was afforded 
VA audiology examinations in March 2004 and March 2006.  The 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001). 



	(CONTINUED ON NEXT PAGE)



ORDER

A compensable disability rating for bilateral hearing loss is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


